 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. T. GrantCompanyandRetailClerksInternationalAssocia-tion,AFL-CIO,Petitioner.Case No. 1-RC-7056. June 11, 1964SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to the Board's Decision, Order, and Direction of SecondElection herein, dated March 28, 1963,1 a second election was con-ducted by secret ballot on April 26, 1963, under the direction andsupervision of the.. Regional Director for the First Region, amongthe employees in the appropriate unit.Following the election theRegional Director served upon the parties a tally of ballots whichshowed that of approximately 24 eligible voters, 10 cast votes for,and 12 cast votes against, the Petitioner, and 2 ballots were challenged.Thereafter, the Petitioner filed timely objections to conduct allegedlyaffecting the results of the election.The Regional Director thereafter investigated the objections and,on June 4, 1963, issued and duly served upon the parties his reporton objections in which he found no merit to the objections and rec-ommended that they be overruled in their entirety, and that a certi-fication of results. of election be issued.Thereafter, the Petitionerfiled timely exceptions to the Regional, Director's report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to u three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has considered the Regional Director's report and the.Petitioner's exceptions thereto, and upon the entire record in this caseadopts the Regional Director's findings and recommendations.The Petitioner alleged in objection No.1 that a notice dated April 4,.1963, and posted by the employer for at least 3 weeks preceding theelection, contained a threat by the Employer not to bargain with thePetitioner in the event it won the electron; thereby interfering withthe employees in their choice of a bargaining representative.The'Petitioner asserts in its exceptions that the Regional Director erredin overruling this objection and urges that the notice should be con-sidered in the complete context of the Employer's conduct and state-ments from the very beginning of this case, including its conductpreceding the first election found to have been objectionable in theBoard's earlier decision.Not publishedin NLRB volumes.147 NLRB "No. `52:' W. T. GRANT COMPANY421The notice stated :The National Labor Relations Board has ordered a second elec-tion in your store.The reason for this order is that the unionfiled objections to -the last 'election.The objections filed by theunion were dismissed but in its investigation the National LaborRelations Board learned that I had spoken to six employees in theManager's office.Because of this fact, the government held thatmy speaking to six employees "interfered with the conditionsnecessary for the conduct of a free election."It is my opinionas anattorney that this decision is completelywrong.However, thereis noappeal from this decision.Theonly way that this decision of the National Labor Relations Boardmay be reviewed by the courts is an extremely complicated one.It would come about in the situation where the union is victoriousin the second election. If and when this event happens, the Com-pany would take 'the position' that it is not obligated to''bargainwith the union because the decision overruling the election andordering a second electionwas erroneous.If the union does suc-ceed in winning the second election, the Company will most surelyappeal the decision ordering the second election.Mr. Strout will continue to keep you informed as to when theelection will take place.The first election in this case, which was held on September 28,1962, was set aside because the systematic interviewing by the Em-ployer's attorney of individual employees in the storemanager's officeshortly before the election constituted interference.No contention isnow made, nor has any evidence been submitted, that the Employerhas continued to engage in such conduct since the first election.More-over, except for the posting of the above notice, it does not appear thatthe Employer made any other statements to employees before thesecond election.In the circumstances of thecase, webelieve that the posted noticewas no morethan an expressionof the Employer's disagreement withthe Board's action in setting aside the first election and of its determi-nation to test the validity of that action in the only way open to it,throughan 8(a) (5) proceeding.We. are unable to conclude thatknowledge of the Employer's position in this regard, without more,would justify the conclusion that employees were thereby inhibitedin the exercise of their freedom of choice in the election.This case isfactually 'distinguishable from theDad-Tex 2andLord Baltimore,'2Dal-Tea, Optical Company, Inc.,137 NLRB 1782 (Chairman McCulloch and MembersFanning and Brown ;Member Leedom concurring separately).9 The Lord Baltimore Press,142 NLRB 328(Chairman McCulloch and Member Fanning;Member Rodgers dissenting).. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDcases, in each of which the employer's statement of legal position, readin the context of its other objectionable campaign statements, wasconstrued by the Board to mean that it wouldin no eventbargain col-lectively and that selection of a representative would be a futile act.4Accordingly, as we have overruled all the objections and as thePetitioner did not secure a majority of the valid votes cast in the secand election, we shall certify the results.[The Board certified that a majority of the valid votes has not beencast for Retail Clerks International Association, AFL-CIO, and thatthe said labor organization is not the exclusive representative of theemployees in the unit found appropriate.]'We reject the exceptions relating to other objections,as in our opinion,they raise nosubstantial issues warranting reversal of the Regional Director'sfindings with respectthereto and his recommendations that they be overruled.United Brotherhood of Carpenters and Joiners of America,AFL-CIO,Local 743[C.R. Tumblin,Wilbur Rickett, andJohn C. Reaves,d/b/a Tumblin Company]andWilliam R.Parker.Case No. 21-CB-2140. June 12, 196.EDECISION AND ORDEROn March 18, 1964, Trial Examiner Howard Myers issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and supporting briefs and General Counsel filed areply brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.147 NLRB No. 53.